Citation Nr: 9934389	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for status post simple 
third metatarsal fracture of the right foot, currently rated 
as 10 percent disabling, to include consideration of 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



INTRODUCTION

The appellant had active service from February 1945 to 
October 1948.

This case is before the Board on appeal from a December 1997 
rating decision of the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA regional office (RO).  

In his notice of disagreement and substantive appeal, the 
appellant's attorney raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
which is unadjudicated.  The RO should provide the appellant 
the appropriate forms to claim TDIU and adjudicate the claim 
if the appellant submits it.

The issue of entitlement to a higher evaluation for status 
post simple third metatarsal fracture of the right foot is 
the subject of the remand that follows.


FINDING OF FACT

The appellant's claim that his service-connected disability 
is more severely disabling than currently evaluated is 
plausible, and VA has not satisfied its duty to assist.


CONCLUSION OF LAW

The appellant's claim is well grounded, and further 
assistance is required in order to satisfy the duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1997, the veteran's attorney submitted a claim for 
increased schedular evaluation of the veteran's service-
connected disability, asserting that it had become more 
severe.  He requested that the veteran's VA treatment records 
be obtained, and that the veteran be accorded a VA 
examination.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
appellant's claim for an increased rating asserted his 
disability had become more severe.  The appellant's 
allegation is sufficient evidence to well ground the claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The appellant having satisfied his initial burden, the 
Department has a duty to assist him in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and that this duty is neither optional 
nor discretionary.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Where there is a well-grounded claim for increase, 
"but the medical evidence accompanying the claim is not 
adequate for rating purposes, a Department of Veterans 
Affairs examination will be authorized."  38 C.F.R. 
§ 3.326(a) (1999).

The RO has in this case associated VA treatment records with 
the file.  However, for reasons stated below in the REMAND, 
further assistance is required.


ORDER

The appellant having stated a plausible claim for increase, 
the appeal is granted to the extent of finding his claim to 
be well grounded.


REMAND


The RO based its decision on the veteran's VA treatment 
records and did not obtain a current VA examination.  The 
last VA examination of record was in February 1992.  At that 
time, the examiner noted possible degenerative joint disease 
of the right foot, but no x-rays were taken.

Accordingly, a VA examination should be scheduled to 
determine the current severity of the appellant's right foot 
condition.  All appropriate or necessary tests are to be 
done.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to determine the current 
severity of his status post simple third 
metatarsal fracture of the right foot, 
including the relationship, if any, 
between the service-connected simple 
third metatarsal fracture and 
degenerative joint disease or any other 
pathology of the right foot.  Any 
indicated x-rays or other studies should 
be performed.  Provide the claims folder 
to the examiner.

2.  Readjudicate the claim for increased 
rating for status post simple third 
metatarsal fracture of the right foot.  
If any claim remains denied, provide the 
appellant and his attorney a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate, of all issues in perfected 
appellate status.  The appellant need take no further action 
until he is further informed.  The purpose of this REMAND is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






